Dissenting Opinion.
Bermudez, C. J.
The question presented by the plaintiffs for solu-. tion in this case is :
Whether the City of New Orleans can be forced to receive ten mills on the dollar of the assessed value of property within her limits, in full payment of all municipal taxes due thereon, the city contending that the ten mills offered would be altogether insufficient, and that fifteen *91mills are indispensably necessary to meet her unavoidable expenses of administration and the payment of her creditors, in the manner in which they are entitled to be paid, under the law and the adjudications ■of courts of. justice.
The record does not disclose any intervention on the part of any of such creditors. It is clear, therefore, that whatever judgment may be Tendered in this suit will not, in any degree, affect or conclude them, or any one of them.
The City of New Orleans is a municipal corporation, created by the Legislature of this State.
She enjoys only those rights which have been expressly delegated to her, or which are a necessary incident of her existence. She exercises the power of taxation because of such delegation. That power the sovereign authority can recall whenever, in its wisdom, it may deem proper or necessary to do so for the common good, but subject to the rights which third parties may have lawfully acquired by its exercise.
When the power is withdrawn, and the obligation of valid contracts may be thereby impaired,, and,the municipal authorities which exercised that power continue in existence, the acquired rights can be enforced by compelling those authorities to exercise such powers in favor of the complainants. The theory denouncing judicial taxation can receive a legitimate, application only where the judiciary, in the absence of any law or authority, assumes to levy, collect and apply taxes.
However, a circumstance-may arise, in a case of most dire necessity, when the taxing authorities may, by sovereign behest, cease to exist, and none other substituted to them, or where the State itself may formally resume the exclusive power of taxation previously delegated. In. such last case, what would be the fate of the rights of creditors, even if acquired under legal contracts shielded by the Federal Constitution ?
It is patent in this case that, although the taxing authorities have not been abolished, their right to levy and collect taxes has been restricted by constitutional language couched in the negative, and, therefore, retroactive and prohibitive to ten mills on the dollar.
The legality of the curtailment of such power cannot be questioned by the municipal corporation contradictorily, with the taxpayers only, in the absence of any creditor, who alone can do so.
Whatever evidence was admitted to show the wants of the city, or the amount of her indebtedness, is not entitled to consideration, because not introduced contradictorily with any creditor. They are not before us. We hear no complaint from the bondholders. It does not belong to the city vicariously to champion and enforce their contract and protect their rights. Her duty is to submit to the constitutional requirement.
*92It may well be that the ten mills'are not sufficient to provide for the municipal administrative expenditures, which are entitled to priority, and for the satisfaction of the creditors, but its sufficiency or insufficiency cannot be agitated on the issues presented, and between the parties before the Court.
The municipal expenditures must be restricted in any case to the ten mills, and are, to that extent, only subject to the control of the Court.
The rights of the creditors who may have valid contracts, protected by the United States Constitution, could not be impaired by the article relied on by the plaintiffs. It would seem that it - is not, until the authorities empowered to tax shall have been suppressed, and the State shall have resumed the power of taxation, and shall have regulated the same, that the article in question, intended for public relief, can receive a full, practical and indisputable effect.
It may well be that the Convention contemplated that this article would prove effectual as to the City of New Orleans, contingent upon the exercise by the Legislature of the plenary powers expressly conferred by article 251. , ' ' "
I think the judgment appealed from, for those reasons, should be affirmed.